Edward Chang (SBN 268204)
echang@mcnamarallp.com
McNamara Smith LLP |

655 West Broadway, Suite 1600
San Diego, California 92101
Telephone: 619-269-0400
Facsimile: 619-269-0401

Attorneys for Receiver,
Thomas W. McNamara

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.

ELEGANT SOLUTIONS, INC., a
corporation, also d/b/a Federal Direct Group;
ND CAPITAL LTD., a corporation,

also d/b/a Mission Hills Federal; DARK
ISLAND INDUSTRIES, INC., a.
corporation, also d/b/a Federal Direct Group
and f/k/a Cosmopolitan Funding Inc.;
HERITAGE ASSET MANAGEMENT,
INC., a corporation, also d/b/a National
Secure Processing; TRIBUNE ;
MANAGEMENT, INC., a corporation, also
d/b/a The Student Loan Group; MAZEN |
RADWAN, a/k/a Michael Radwan_ and Mike
Radwan, individually and as an officer of
Elegant Solutions, Inc., Trend Capital Ltd.,
Dark Island Industries, Inc., Heritage Asset
Management, Inc., and Tribune
Management, Inc.; RIMA RADWAN,
indivi ually and as an officer of Elegant
Solutions, Inc., Trend Capital Ltd., Dark
Island Industries, Inc., Heritage Asset
Management, Inc., and Tribune
Management, Inc.; and DEAN ROBBINS,
individually and as an officer of Elegant
Solutions, Inc., Trend Capital Ltd., Dark
Island Industries, Inc., Heritage Asset
Management, Inc., and Tribune
Management, Inc.,

Defendants.

 

 

Misc. Case No.:

NOTICE OF ORDER
APPOINTING RECEIVER
PURSUANT TO

28 U.S.C. § 754

United States District Court
Central District of California
Case No. 2:19-cv-01333-JVS-
KES(x)
On July 8, 2019, the Federal Trade Commission filed a Complaint for
Permanent Injunction and Other Equitable Relief against Defendants in the United
States District Court for the Central District of California. Attached hereto as
Exhibit A is a true and correct copy of the Complaint. Court-Appointed Receiver,
Thomas W. McNamara (“Receiver”), by and through the undersigned counsel,
hereby provides notice, pursuant to 28 U.S.C. § 754, that on July 8, 2019, the
Court entered an Ex Parte Temporary Restraining Order with Asset Freeze,
Appointment of Receiver, and Other Equitable Relief, and Order to Show Cause
Why a Preliminary Injunction Should Not Issue (“TRO”), appointing Mr.
McNamara as Receiver over the Receivership Entities (TRO, Section XIV, page
17). Although originally filed under seal, the case has now been unsealed. A true
and correct copy of the TRO is attached hereto as Exhibit B.

Respectfully submitted this 16th day of July, 2018.

et LLP

LAL

ard Chang (Cal. Bar No. 26820
echang@mcnamarallp.com

655 West Broadway, Suite 1600
San Diego, CA 92101
Tel.:619-269-0400

Fax: 619-269-0401

  

Counsel for Receiver, Thomas W.
McNamara
